DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2020 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘13’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Swoboda 10/059,521.
In Re Claim 1, Swoboda teaches a bin holding device (101, Fig. 1) comprising two vertical side elements (104, Fig. 1) spaced to accommodate a storage bin (201, Fig. 1) between the two vertical side elements,												each side element provided with a bin supporting assembly comprising a bin support (3, Fig. 2a) and an actuator (4, Fig. 2a), wherein 									the bin support comprises an upper bin interacting part (3, Fig. 2a) arranged to interact with the storage bin when the storage bin is accommodated in the bin holding device, such that a top edge (top edge of 201, Fig. 2a) of the accommodated storage bin is held at a predetermined level; and	
In Re Claim 2, Swoboda teaches wherein the upper bin interacting part is arranged to interact with an external edge or rib on a sidewall of the storage bin accommodated in the storage bin holding device. (Fig. 2C)
In Re Claim 3, Swoboda teaches wherein the lower bin interacting part is arranged to be displaced by a lower part of an introduced storage bin, preferably by a bottom edge. (Column 9, Lines 16-25)
In Re Claim 4, Swoboda teaches wherein the upper bin interacting part is arranged to be moved in a horizontal direction towards a storage bin being introduced when the lower bin interacting part is displaced by the storage bin. (Column 9, Lines 16-25, Pivoting from the equilibrium position shown in dashed line Fig. 2a to the solid line position in Fig. 2a has a horizontal component of movement)
In Re Claim 5, Swoboda teaches wherein the lower bin interacting part is displaced in a horizontal direction away from the storage bin during introduction of the storage bin. (Column 9, Lines 16-25, Pivoting from the equilibrium position shown in dashed line Fig. 2a to the solid line position in Fig. 2a has a horizontal component of movement)
In Re Claim 6, Swoboda teaches wherein the bin supporting assembly is pivotably connected to the side element, such that the upper bin interacting part is arranged on the opposite side of a pivot point (5, Fig. 2a) relative the lower bin interacting part. (See Fig. 2a)
In Re Claim 7, Swoboda teaches wherein the upper bin interacting part features an upwards facing surface for supporting a downwards facing surface on a sidewall of a storage bin. (See Fig. 2C) 
In Re Claim 8, Swoboda teaches wherein the lower bin acting part is a flat arm. (See Fig. 4c) 
In Re Claim 9, Swoboda teaches wherein each of the side elements is provided with two bin supporting assemblies (Column 6, Lines 46-53)
In Re Claim 10, Swoboda teaches wherein the bin support is biased into a non-interacting position when the actuator is not interacting with a storage bin, preferably wherein the bin support is biased by a spring. (See Fig. 4C) 
In Re Claim 11, Swoboda teaches wherein the vertical side elements are plate-shaped and arranged in parallel vertical planes.  (See Fig. 1, Fig. 4c) 
In Re Claim 12, Swoboda teaches a base (301), wherein the two vertical side elements are arranged on opposite sides of the base.  (Fig. 2a) 
In Re Claim 13, Swoboda teaches wherein the vertical side elements are arranged to be parallel to two opposite sidewalls of an accommodated storage bin.  (See Fig. 2a)
In Re Claim 14, Swoboda teaches a picking/supply station for receiving a storage bin from a storage system, comprising at least one bin holding device (100) according to any of the preceding claims claim 1. the bin holding device arranged to receive a storage bin (201) from the storage system and transport the storage bin to a position (Bin positioned on 300 in fourth column, Fig. 1) for operator access to the storage bin.
In Re Claim 15, Swoboda teaches a storage system (1) comprising a three-dimensional grid (Column 6, Lines 25-34, Multiplicity of vertical shafts with stacked bins are shown lined up next to each other and described as being lined up in the transverse direction as well in Column 6, Lines 25-34) having multiple storage columns (101), in which storage bins are stored one on top of another in vertical stacks, (See Fig. 1) and a picking/supply station according to claim 14.
In Re Claim 16, Swoboda teaches a method of arranging a top edge of a storage bin at a predetermined level in a bin holding device according to claim 1. comprising the steps of:		lowering the storage bin into the bin holding device; pushing a lower part of the storage bin against the lower bin interacting part provided on each of the vertical side elements, such that the upper bin interacting part of the operatively connected bin support moves towards a sidewall of the storage bin; (Column 9, Lines 16-25) and									further lowering the storage bin until the upper bin interacting part supports a downwards facing surface on the sidewall, such that the top edge of the storage bin is held at the predetermined level. (Column 9, Lines 16-25)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flaming et al., Hognaland, Tantlinger, Jackson and Lindstrom decide capturing devices for stacked bins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652